DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes that the recitation of “the two liquid-hydrogen storage reservoirs” in claim 2 refers back to the “two storage reservoirs for liquid hydrogen” introduced in claim 1. It is the position of the Examiner that although the same exact terms are not used between the two claims, the limitation discussed above is clear and there are no antecedent basis issues.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Cronin on March 12, 2021.
The application has been amended as follows: 
Claim 1, Line 9, on page 15, line 11, “connected to at least one tank” is deleted and replaced with –connected to the tank—
Claim 8, Line 2, “using the pressure differential” is deleted and replaced with –using a pressure differential--


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Hakamada (US 20150068222 A1) in view of Gupta (US 9291309B2).
Regarding Claim 1:
Hakamada discloses a method of re-liquefying boil-off gas that has:
An installation for storing and dispensing liquefied hydrogen, comprising:
	a source of gaseous hydrogen (10, Figure 1 and Paragraph [0019]), 
a liquefier (HS, Figure 1, the liquid hydrogen producing apparatus is the liquefier), and 
a storage reservoir (15, Figure 1) for liquid hydrogen at determined respective storage pressures (Paragraph [0026]), the liquefier (HS, Figure 1) comprising an inlet (See Annotated Figure 1 below) connected to the source (10, Figure 1) and an outlet (See Annotated Figure 1 below) connected via a valve (12, Figure 1) to a respective inlet (See Annotated Figure 1) of each storage reservoir (15, Figure 1). 
	Hakamada does not disclose:
Two storage reservoirs for 5liquid hydrogen at determined respective storage pressures, the liquefier comprising an inlet connected to the source and an outlet connected in parallel, via a set of valves, to a respective inlet of each storage reservoir, 
the outlet of the liquefier also being connected to a connection end that is adapted and configured to be removably connected to a tank that is to be filled, 
each storage reservoir comprising a 10respective liquid withdrawing pipe comprising an end connected to the storage reservoir and at least one other end intended to be connected to the tank that is to be filled, 

Gupta teaches a hydrogen dispensing system and method that has:
Two storage reservoirs (Column 2, Lines 52-53 and 102, Figure 2, the flash drums are the reservoirs) for 5liquid hydrogen at determined respective storage pressures (Column 3, Lines 36-44), the storage reservoirs are connected in parallel (Figure 2, the storage reservoirs are connected in parallel), via a set of valves (112, Figure 2), to a respective inlet of each storage reservoir (102, Figure 2), and 
each storage reservoir (102, Figure 2) comprising a 10respective liquid withdrawing pipe (Figure 2, the line connecting the storage reservoirs (102) and the dispensing line (108) is the liquid withdrawing pipe) comprising an end connected to the storage reservoir (102, Figure 2) and at least one other end intended to be connected to the tank that is to be filled (Column 3, Lines 26-32).
It would have been obvious to a person having ordinary skill in the art before the effective art to modify Hakamada to include two storage reservoirs for liquid hydrogen at determined respective storage pressures, the liquefier comprising an inlet connected to the source and an outlet connected in parallel, via a set of valves, to a respective inlet of each storage reservoir, and each storage reservoir comprising a 10respective liquid withdrawing pipe comprising an end connected to the storage reservoir and at least one other end intended to be connected to at least one tank that is to be filled as taught by Gupta with the motivation to control the flow of liquid hydrogen from the feed vessel to the storage reservoirs. The liquefier (HS, Figure 1) of Hakamada has an outlet connected to the storage reservoir (15, Figure 1) 
The prior art fails, does not disclose, or make obvious:
The outlet of the liquefier also being connected to a connection end that is adapted and configured to be removably connected to a tank that is to be filled, 
each storage reservoir further comprising a respective gas withdrawing pipe comprising an end connected to the storage reservoir and another end connected to an inlet of the liquefier via a set of valves which is configured to 15allow gas to be recirculated to the liquefier so that it can be liquefied.
Hakamada, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    772
    1023
    media_image1.png
    Greyscale

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikstrom (US 2003/0021743 A1) teaches a fuel cell refueling station and system that has liquid hydrogen, a storage reservoir, and a liquefier. 
Allam (US 2005/0210914 A1) teaches a process and apparatus for liquefied hydrogen that has a gaseous source, a liquefier, and a recirculation line.
Kederer (US 2008/0216913 A1) teaches an apparatus and method for dispensing liquid and gaseous hydrogen that has liquid hydrogen and a dispensing unit. 
Allidieres (US 8291944 B2) teaches a hydrogen filling method and station that has two storage tanks, liquid hydrogen, and a tank to be filled. 
Gram (US 7284575 B2) teaches a combined liquefied gas and compressed gas refueling station that has a storage tank, liquefied hydrogen, and a source. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753                                                                                                                                                                                                        



/Timothy P. Kelly/Primary Examiner, Art Unit 3753